IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT KNOXVILLE
                                                      FILED
                                                         April 30, 1999
                        JANUARY 1999 SESSION
                                                      Cecil Crowson, Jr.
                                                      Appellate C ourt Clerk

MISTY LAVERNE ROBERTS,         )
                               )
         Appellant,            )        C.C.A. No. 03C01-9803-CC-00124
                               )
vs.                            )        Hawkins County
                               )
DONAL CAMPBELL, Commissioner, )         Hon. James E. Beckner, Judge
and                            )
FAYE CLAUDE, Sentence Manager, )        (Sentence Reduction Credits)
                               )
         Appellees.            )
                               )


FOR THE APPELLANT:                      FOR THE APPELLEE:

MISTY LAVERNE ROBERTS                   JOHN KNOX WALKUP
Pro Se                                  Attorney General & Reporter
Special Needs Facility - 7A
7575 Cockrill Bend Ind. Rd.             ELLEN H. POLLACK
Nashville, TN 37209-1057                A s s i s t a n t A t t o r n e y G e n er a l
                                        425 Fifth Ave. N., 2d Floor
                                        Nashville, TN 37243-0493

                                        C. BERKELEY BELL, JR.
                                        District Attorney General

                                        DOUG GODBEE
                                        Assistant District Attorney General
                                        100 E. Main St., Ste. 201
                                        Rogersville, TN 37857


OPINION FILED:________________

AFFIRMED

JAMES CURWOOD WITT, JR., JUDGE
                                      OPINION

                The petitioner, Misty Laverne Roberts, appeals from the trial court's

dismissal for lack of subject matter jurisdiction of her "Motion for Contempt

Proceedings."1 The defendant is presently serving an effective 33-year sentence

in the Department of Correction for her October 3, 1994 convictions of four counts

of aggravated rape and one count of aggravated kidnapping. In her motion and on

appeal, she claims that the named respondents have ignored the trial court's

judgment as regards sentencing by incorrectly calculating her sentence and failing

to correct the error once notified of it. She prays that the respondents be found in

contempt pursuant to Code section 16-1-103 and Rule of Criminal Procedure 42(b)

and that a writ of attachment issue against the respondents under Code section 29-

6-101. Upon review of the record, the briefs of the parties, and the applicable law,

we affirm the trial court's dismissal of the motion.



                Roberts' complaint is with the Department's application of credits to

her sentence. Generally, a trial court's authority regarding sentencing credits ends

once the inmate enters the Department. Matthew P. Finlaw v. Anderson County

Jail, No. 03C01-9212-CR-00048, slip op. at 4 (Tenn. Crim. App., Knoxville, Aug. 13,

1993).       Tennessee law provides that an inmate who is aggrieved of the

Department's calculation of her sentence should seek her remedy under the

Uniform Administrative Procedures Act. Tenn. Code Ann. §§ 4-5-101 to -325

(1998); see, e.g., Lonnie Williams v. Bruce McDonald, No. 02C01-9603-CR-00109,

slip op. at 2-3 (Tenn. Crim. App., Jackson, Mar. 11, 1997); David A. Darnell v. Ricky

Bell, No. 01C01-9508-CC-00275, slip op. at 2 (Tenn. Crim. App., Nashville, July 5,


         1
        This filing is a novel one. It is not properly a petition for the writ of
habeas corpus because there is no allegation that the petitioner's convictions are
void or her sentence has expired. See Archer v. State, 851 S.W.2d 157 (Tenn.
1993). Moreover, it raises no claim that the conviction or sentence is void or
voidable based upon constitutional shortcoming; as such, it is not a petition for
post-conviction relief. See Tenn. Code Ann. § 40-30-203 (1997).

                                          2
1996); Brigham v. Lack, 755 S.W.2d 469, 471 (Tenn. Crim. App. 1988). If the

inmate seeks judicial review once a final agency determination has been made, she

must initiate review in the Davidson County Chancery Court, rather than in the

circuit court in which she was convicted. Tenn. Code Ann. § 4-5-225(a) (1998);

Brigham, 744 S.W.2d at 471. Review of the chancery court's decision lies with the

court of appeals, not this court. Tenn. Code Ann. § 4-5-323 (1998).



              Subject matter jurisdiction over challenges of the sort made by the

petitioner is conferred on entities other than the Hawkins County Circuit Court and

the court of criminal appeals. Although this court and the circuit court do possess

contempt powers, we know of no authority which would permit us to use those

powers in an attempt to obtain jurisdiction where none exists. 2



              Accordingly, the trial court's dismissal of Roberts' motion is affirmed.




                                          ________________________________
                                          JAMES CURWOOD WITT, JR., JUDGE




CONCUR:




       2
               A 1998 enactment provided that “rule” under the UAPA does not
include “[s]tatements concerning inmates of a correctional or detention facility.”
Tenn. Code Ann. § 4-5-102(10)(G). Under Code section 4-5-223, an individual
may petition an agency for a declaratory order regarding “the validity or
applicability of a statute, rule or order within the primary jurisdiction of the
agency.” Notwithstanding the new subsection (10)(G), the “TOMIS Offender
Sentence Letter” the petitioner received most closely resembles an “order.”
Tenn. Code Ann. § 4-5-102(7) (order determines legal rights, duties, privileges,
immunities or other legal interests of an individual).

                                          3
_______________________________
GARY R. WADE, PRESIDING JUDGE


_______________________________
JOHN K. BYERS, SENIOR JUDGE




                                  4